Title: James Madison to Gales & Seaton, 5 August 1833
From: Madison, James
To: Seaton, William Winston,Gales, Joseph


                        
                            
                                
                            
                            
                                
                                    
                                
                                Augt. 5. 1833.
                            
                        
                        I have recd. your letter of the 29th ulto. The task in which you are engaged is a very interesting one, and I
                            should feel much pleasure in aiding your researches for the necessary materials. But my recollections are very barren.
                        I know of no "debates" during the period of Lloyds, but his, which are very defective, and abound in errors;
                            some of them very gross where the speeches were not revised by the authors. If there be any depositories, of what passed,
                            they must be the cotemporary news papers or periodicals, to be found I presume in public libraries. Whilst Congress sat in
                            N. York Fenno was the printer most to be looked to. On the removal to Philadelphia Freneau’s National Gazette was the
                            favorite of the other party, and contains reports of the debates, at least in some instances where the speakers revised
                            them. Whether the same be not in Fenno also, or in other Gazettes of the day, or republished in Carey’s museum, or other
                            periodicals, I cannot say. If there be any difference between Freneau and Fenno in a speech of mine Freneau gives the
                            correct one. Freneau’s Gazette, I should suppose would be among the bound newspapers in the library of Mr. Jefferson now
                            in that of Congress. Callender and Carpenter took the debates at one period; but they probably make a part of those
                            published by Fenno, Brown, Dunlop and Duane.
                        I do not possess a manuscript copy of a single speech, having never written one before hand, nor corrected
                            the Reporters’ notes of one beyond making it faithful in substance and to be reported as such, in the third not in the
                            first person.
                        You yielded too much to an apprehension that a visit might not in my condition be convenient to me. You would
                            have been welcomed with the respect and cordiality of which I now beg you to accept the assurance.
                        
                            
                                J. M.
                            
                        
                    